Citation Nr: 1738046	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-17 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for reflex sympathetic dystrophy.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from February 1985 to March 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision (notice letter sent August 2009) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2016, the Veteran testified before the undersigned during a Board videoconference hearing; a copy of the hearing transcript has been associated with the Veteran's record.  At the hearing the Veteran was granted a 30-day abeyance to submit additional evidence.  In July 2016 the Veteran's attorney submitted a waiver of RO consideration of any and all additional evidence and/or records submitted following receipt of the substantive appeal.

The issues of entitlement to service connection for low back disability and right knee disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had a bilateral hearing loss disability as defined by VA at any time since filing her claim for compensation for bilateral hearing loss.

2.  At the June 2016 video conference hearing, the Veteran stated her desire to withdraw her claim of entitlement to service connection for reflex sympathetic dystrophy.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for reflex sympathetic dystrophy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the Veteran's record and finds there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board recognizes that the Veteran is receiving benefits from the Social Security Administration (SSA).  Under 38 C.F.R. § 3.159(c)(2), VA must obtain a claimant's SSA records if they are relevant to the claim at issue.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  VA does not have an obligation to obtain the Veteran's SSA records, when they are not relevant to the claim on appeal.  See Golz, 590 F.3d at 1323 ("when an SSA decision pertains to a completely unrelated medical condition and the Veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the Veteran seeks benefits, relevance is not established.").

Here, regarding the service connection claim for bilateral hearing loss, the evidence shows that the Veteran has not been diagnosed with a hearing loss disability.  Further, there is no evidence, and the Veteran has not indicated that her SSA benefits are based on her claimed bilateral hearing loss disorder, or that any SSA records would be relevant in regard to that service connection claim.  As such, the Board finds that VA does not have a duty to attempt to obtain SSA records with regard to the Veteran's service connection claim for bilateral hearing loss.  Id.

Legal Criteria, Factual Background and Analysis

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A Veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, she may establish the required nexus between her current hearing disability and her term of military service by showing that her current hearing disability resulted from personal injury suffered in the line of duty.  Id.   Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).

The Veteran's service treatment records (STRs) include her January 1985 enlistment examination which revealed clinically normal ears and shows her hearing acuity in pure tone thresholds was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
20
15
5
0
5

In her report of medical history at service entrance, she denied hearing loss.  Her service records show she served in the Air Force as an air cargo specialist.  At the June 2016 hearing she stated that her duties included working around aircrafts and being exposed to noise from flight lines, aircraft engines, diesel engines, and range fire.  Her January 1988 separation examination also revealed clinically normal ears.  Her hearing acuity in pure tone thresholds was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
10
LEFT
15
20
5
10
15

In her report of medical history at separation, she answered yes to having had ear, nose or throat trouble and hearing loss.  The examining physician noted the Veteran had "mild hearing loss left ear this exam."  Postservice occupational noise exposure included cleaning service, handyman service and store manager (no noise exposure).  She had no exposure to recreational noise.

On July 2009 VA audiology examination, she complained of decreased hearing in her left ear.  She stated that her hearing loss seems to fluctuate randomly with pressure changes in her ears, which last for 10 to 15 seconds.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
15
15
10
15
10

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  Audiologic test results reveal clinically normal hearing bilaterally.  There was no hearing loss present.  The examiner opined that military noise exposure was conceded because the Veteran served as an air cargo specialist during service.  The Veteran does not have hearing loss.  The rationale for the opinion is that hearing thresholds have been shown in the STRs and on current examination to be within normal limits bilaterally.  The documented threshold shift of 10 decibels at 3000 and 4000 Hertz in the STRs from 1985 to 1988 was noted; however, typically 10 decibels changes in threshold are considered within test/retest possibility.  

There are no treatment records during this appeal that show the Veteran has a hearing loss disability as per 38 C.F.R. § 3.385.  Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss must be denied.  While the Veteran reported ear trouble and hearing loss during examination at separation from service, and the examining physician noted mild hearing loss left ear at that examination, a bilateral hearing loss disability as defined by VA has not been shown at any time since the claim for service connection.  

In this case, none of the Veteran's treatment records or examination have shown that her hearing loss meets VA's definition of a disability as per 38 C.F.R. § 3.385.  As noted above, for hearing loss to be considered a disability, either the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94.  Here, the Veteran's auditory thresholds and speech recognition scores have not been shown to meet VA's definition of a disability. 

The 2009 examination does not show a bilateral hearing loss as defined by VA.  As the examiner interviewed and examined the Veteran, reviewed her records, and conducted objective testing, the Board accords that examination great probative value.  No bilateral hearing loss disability as defined by VA has been shown.  Consequently, the evidence fails to support a finding that the Veteran currently has, or has ever had, a bilateral hearing loss disability for VA purposes since filing her claim for service connection. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131.  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a bilateral hearing loss disability as defined by VA at any time during the appeal period. 

Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet.App. at 435.  As to the specific issue in this case, the diagnosis of a bilateral hearing loss disability as defined by VA, the question involved is medically complex, and accordingly the Board assigns greater weight to the testing performed by the VA examiner than to the Veteran's own lay opinion.  The Veteran has not been shown to possess the training, credentials, or other expertise to render a diagnosis that is of comparable probative value to that of the VA examiner.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The finding of a hearing loss disability requires testing results meeting the thresholds of 38 C.F.R. § 3.385.  

At no time since the Veteran filed her claim for service connection for bilateral hearing loss in December 2008 has such disability as defined by VA been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for bilateral hearing loss is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Withdrawn Claim 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204(a). 

The record reflects that the Veteran perfected a timely appeal of the rating decision that denied entitlement to service connection for reflex sympathetic dystrophy.  This appeal was certified to the Board in a July 2013 VA Form 8.  Thereafter, at the June 2016 video conference hearing, the Veteran stated her desire to withdraw the service connection claim for reflex sympathetic dystrophy from appellate review.  The Board finds her statement qualifies as a valid withdrawal of the issue.  See 38 C.F.R. § 20.204(b).  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

Service connection for bilateral hearing loss is denied.

The appeal concerning entitlement to service connection for reflex sympathetic dystrophy is dismissed.  


REMAND

The Board finds that additional development is necessary prior to appellate review of the Veteran's service connection claims for low back and right knee disabilities.  VA's duty to assist requires it to obtain relevant records held by a Federal agency, including any relevant SSA records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In a January 2009 statement, the Veteran reported that she is collecting SSA disability.  The Veteran's record does not include any SSA records, and during her April 2009 VA examination she reported being forced to retire on account of a "medical (physical problem)."  SSA records are constructively of record, and medical records considered in connection with an SSA disability determination may contain information pertinent to the Veteran's claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the SSA records must be sought.

Regarding the service connection claim for a low back disability, a remand is required to secure an adequate VA examination and opinion.  In April 2009 the Veteran underwent a VA general medical examination.  The examiner noted a diagnosis of chronic lumbar strain.  A medical opinion regarding the low back disability claim was not provided.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Id. at 123-24  

At the hearing, the Veteran reported that she receives treatment for her back once a month from her private physician, Dr. Lockett.  Treatment records from those visits have not been associated with the Veteran's record.  On remand, the Veteran should be requested to provide a signed authorization for release of all pertinent, outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and afford her the opportunity to identify any relevant treatment records.  

After securing the proper authorizations where necessary, the AOJ should make arrangements to obtain all the records of treatment or examination from all the sources identified by the Veteran, which are not already of record.  In particular, request from the Veteran a release form for private treatment records of Dr. Lockett.  All information obtained must be made part of the Veteran's record.  All attempts to secure this evidence must be documented in the record, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her attorney.

2.  The AOJ should secure from SSA a copy of any SSA determination on a claim for SSA disability benefits and copies of the complete medical records considered in connection with such determination.  If there are no SSA records available, it should be so noted in the record with explanation (e.g., that such records were not created, or have been lost or destroyed).

3.  The AOJ should schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of her low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies must be accomplished.  Based on review of the record, the examiner should provide an opinion that responds to the following:

Please identify the likely etiology for the Veteran's current low back disability.  Specifically, is it at least as likely as not (a 50% or greater probability) that it was incurred in, or aggravated by, the Veteran's active service and back injuries therein?  

The examiner must include a rationale with all opinions, citing to supporting clinical data and/or medical literature as deemed appropriate.

4.  The AOJ should then review the record, and readjudicate the claims.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


